               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:20-CR-00035-MR-WCM


UNITED STATES OF AMERICA,                   )
                                            )
                        Plaintiff,          )
                                            )
                  vs.                       )                     ORDER
                                            )
IVAN VILLAFUERTE CALLEGAS,                  )
                                            )
                        Defendant.          )
                                            )

     THIS MATTER is before the Court sua sponte.

     To this date, the Defendant remains a fugitive with no recent activity

taking place in the case. Accordingly, the Court finds that this case should

be administratively closed as to the above-captioned Defendant.

     IT   IS,   THEREFORE,      ORDERED             that   this   case   is   hereby

administratively closed pending the apprehension or appearance of the

above-captioned Defendant.

     IT IS SO ORDERED.          Signed: April 12, 2021




     Case 1:20-cr-00035-MR-WCM Document 6 Filed 04/12/21 Page 1 of 1
